Citation Nr: 0404664	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
meniscectomy of the right knee, with mild medial compartment 
and patellofemoral chondritis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee internal derangement with limitation of 
motion.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1978 and from April 1979 to June 1983.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Tiger Team Unit at the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio, (RO), which denied 
increased evaluations for the veteran's two service-connected 
right knee disabilities, and granted service connection for 
left knee internal derangement with limitation of motion, 
evaluated as 10 percent disabling, effective on the date of 
the receipt of the veteran's claim in November 2000. 

The Board notes that during a January 2002 VA examination, 
the veteran noted depression due to inability to work, 
secondary to increasing bilateral knee pain.  The Board finds 
that this statement reasonably raises the issue of 
entitlement to service connection for depression, secondary 
to service-connected bilateral knee disabilities.  As this 
issue has not been adjudicated, the Board refers it to the RO 
for proper development.  


REMAND

The veteran maintains, in substance, that the current 
evaluations assigned for his right knee degenerative 
arthritis, right knee residuals of meniscectomy with mild 
medial compartment and patellofemoral chondritis, and left 
knee internal derangement do not adequately reflect the 
severity of those disabilities.

A preliminary review of the record indicates that additional 
evidentiary development is required.  

The report of a January 2002 VA examination provides that the 
veteran was fitted for a medial unloading brace for the right 
knee in January 2001 and reported that the pain had improved 
with the brace.  He also wore a neoprene open patella brace 
on the left knee; it was noted that a medial unloading brace 
for that knee was pending.  On physical examination, the 
veteran displayed a slight right-sided limp, wearing braces 
on both knees.  Varus/valgus stress test, anterior Drawer's 
sign and MacMurray's sign were positive bilaterally.  
Although the foregoing is evidence of bilateral knee 
instability, the examiner did not address the severity of the 
instability of either knee.  Such evidence is particularly 
important in light of the fact that Diagnostic Code 5257 
addresses subluxation and lateral instability of the knee.  

The Board also notes that the January 2002 VA radiographic 
examination did not show left knee arthritis.  As a result, 
the Board observes that Diagnostic Code 5257 may be more 
appropriate than Diagnostic Code 5010, traumatic arthritis, 
for the evaluation of the veteran's left knee.  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current nature and severity 
of the service-connected left and right 
knee disabilities.  The claims folder 
should be made available to the examiner 
for review before the examination.  It is 
imperative that the examiner address 
whether the veteran has subluxation and 
instability of either knee, and if so, to 
address the severity as either slight, 
moderate or severe.  It is also 
imperative that the examiner comment on 
whether there is any additional 
limitation of motion or other functional 
limitation of the right or left knee due 
to pain, weakness, excess fatigability, 
incoordination, and, to the extent 
possible, flare-ups of pain.  See 38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995). 
Specifically, after determining and 
providing the range of motion of the 
knees, the examiner should opine whether 
it is at least as likely as not that 
there is any additional functional loss 
(i.e., additional loss of motion) due to 
pain or flare-ups of pain supported by 
adequate objective findings, or due to 
any weakness on movement, excess 
fatigability, or incoordination that may 
be present.  Further, the examiner must 
provide an opinion on what effect the 
veteran's service-connected left and 
right knee disabilities have on his 
ability to work.  If the examiner is 
unable to provide a requested opinion 
without resort to speculation, he or she 
should so state.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for 
entitlement to an increased evaluation 
for degenerative arthritis of the right 
knee, an increased evaluation for 
residuals of meniscectomy of the right 
knee, with mild medial compartment and 
patellofemoral chondritis, and 
entitlement to an initial evaluation in 
excess of 10 percent for left knee 
internal derangement with limitation of 
motion.  In doing so, the RO is requested 
to: 1) consider Deluca, supra, with 
respect to each of the veteran's claims; 
2) consider evaluating the veteran's left 
knee under Diagnostic Code 5257 instead 
of Diagnostic Code 5010; and 3) consider 
whether an additional, separate 
evaluation is warranted for either knee.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




